Title: From John Quincy Adams to Caroline Amelia Smith De Windt, 5 October 1826
From: Adams, John Quincy,Quincy, Josiah, III
To: De Windt, Caroline Amelia Smith,Johnson, Abigail Louisa Smith Adams


				
					
					Quincy 5th October 1826.
				
				The Executors of the last Will and Testament of John Adams deceased, have proceeded to the Execution of the said Will, by receiving payment from John Quincy Adams of ten thousand dollars, with interest thereon from the time of the Testators decease, in fulfilment of the Conditional devise to him of the Homestead Estate here, and by making Sale, so far as has been practicable, of all the rest and residue of the Estate, real, personal and mixed of the said John Adams.—The neat proceeds of the whole amount to 44709 dollars 47 Cents. Reserving the sum of 2709 dollars 47 Cents for the payment of the debts of the deceased, and the funeral and Administration charges, the sum of forty two thousand dollars, has been divided into fourteen equal shares according to the provisions of the Will—one of which portions of three thousand dollars has been assigned to you. A receipt is herewith enclosed, to be signed by your husband and yourself; attested by one or two witnesses—Upon your transmission of it signed to Josiah Quincy one of the Executors or to George W Adams their Attorney, at Boston an order of your husband accompanying it upon the Executors will immediately be paid, or the sum of 3000 dollars will be placed to the credit of Mr Johnson at the United States Branch Bank in Boston as you may prefer.There remain yet two or three small lots of Woodlands, to be sold, the boundaries of which have not been ascertained. Should there be found on the final settlement of the Estate, a fund for further distribution among the devisees, it cannot be expected to exceed 100 dollars to each portion.We are your friends.
				
					J. Q. Adams.Josiah QuincyExcers
				
				
			